The payment of interest in advance, in the circumstances as found by the trial court and sustained by the weight of evidence, rebuts the presumption (New York Life Ins. Co. v. Casey,178 N.Y. 381) that such payment indicates an extension of time so as to discharge a surety.
The judgment of the Appellate Division should be reversed and that of the Special Term affirmed, with costs in this court and in the Appellate Division.
POUND, Ch. J., CRANE, LEHMAN, O'BRIEN, HUBBS, CROUCH and LOUGHRAN, JJ., concur.
Judgment accordingly.